DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the amendment and argument filed on May 24, 2021, in response to the Office Action mailed on January 25, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra et al. (US 6,029,149 hereinafter Dykstra), in view of Peterson et al. (US 2005/0187860, hereinafter Peterson), in view of Ash (US 2011/0004527) and further in view of Kurian (US 2017/0230375).
With respect to claims 1, 10 and 15, Dykstra discloses a method of providing a loan credit to a customer before the customer requests the loan (abstract and claim 1), comprising: 

executing, on the server, a plurality of lender approval models using the personal information for the customer as input to each lender approval model, where each lender approval model is stored on the computer system (abstract and claims 1-5 also column 6 lines 18-47 discloses models); 
generating, by the server, a plurality of loan approvals in response to executing the plurality of lender approval models (abstract and claims 1-5); 
evaluating, by a credit broker application executing on the server, the plurality of loan approvals based on a credit broker rule set (abstract and claims 1-5, also column 6 lines 18-47 discloses evaluation models); 
selecting, by the credit broker application, one of the loan approvals by the credit broker application based on the evaluating (abstract and claims 1-5); and 
presenting information to the customer comprising the terms of the selected loan approval by the credit broker application (abstract and claims 1-5). 
Dykstra discloses all of the limitations above but does not explicitly disclose the feature 
wherein the information comprises a maximum loan amount and a loan validity time period, wherein credit is made available to the customer before the customer presents goods to be purchased at a point-of-sale (POS) station and wherein the approval model is stored on the computer in a byte code format as part of a private blockchain system.
Peterson teaches the feature wherein the information comprises a maximum loan amount and a loan validity time period (abstract and paragraph [0066]), 

Kurian teaches the feature wherein the approval model is stored on the computer in a byte code format as part of a private blockchain system (abstract and paragraph [0093] teaches Java which is stored in bytecode format).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Dykstra to include the feature wherein the information comprises a maximum loan amount and a loan validity time period as taught by Peterson, wherein credit is made available to the customer before the customer presents goods to be purchased at a point-of-sale (POS) station as taught by Ash and wherein the approval model is stored on the computer in a byte code format as part of a private blockchain system as taught by Kurian in order to process the credit.
With respect to claims 2 and 11, Peterson further teaches the feature wherein the credit broker rule set defines a rule that examines at least one of a history of customer loan acceptances for the lenders associated with the loan approvals, a ranking of the lenders associated with the loan approvals, and a ranking of the loan terms (abstract, paragraphs [0016] and [0061]).
With respect to claim 3, Dykstra further teaches the feature comprising: receiving, at the server, an acceptance from the customer of the selected loan approval and using a loan associated with the selected loan approval to pay for a purchase by the customer from a merchant  (abstract and claims 1-5).
With respect to claim 4, Dykstra teaches the feature wherein the server is located in the merchant's node (abstract, figure 2A, 2D, column 6 lines 15-27).
claim 5, Dykstra teaches the feature wherein the plurality of loan approvals are generated based on requesting credit information without contacting lenders associated with the lender approval models (abstract and claims 1-5), and 
Peterson teaches the feature of requesting credit score from a third party credit scoring bureau one time (paragraphs [0043]-[0044]).
With respect to claim 6, Kurian teaches the feature wherein the server comprises a blockchain server (paragraph [0087]).
With respect to claim 7, Dykstra teaches the feature wherein the information is presented to the customer via a web site associated with the merchant (abstract, figure 2A, 2D, column 6 lines 15-37).
With respect to claim 8, Ash further teaches the feature wherein the information is presented to the customer via a merchant kiosk (abstract, paragraph [0012]).
With respect to claim 7, Dykstra teaches the feature, wherein the information is presented to the customer via one of a mobile application, a text message, or an email (abstract, figure 2A, 2D, column 6 lines 15-37).
With respect to claim 12, Dykstra teaches the feature, wherein the system is located at a merchant's physical location (abstract, figure 2A, 2D, column 6 lines 15-37).
With respect to claim 13, Dykstra teaches the feature, wherein the personal information on the customer is not provided to lenders who are not associated with the selected one of the loan approvals (abstract, column 6 lines 15-37).
With respect to claim 14, Dykstra teaches the feature, wherein the plurality of loan approvals are generated based on requesting credit information without contacting lenders associated with the lender approval models (abstract, column 6 lines 15-37), and 

With respect to claim 16, Dykstra teaches the feature further comprising: receiving by the computer system from the customer at a first time a payment authorization for the virtual credit card to purchase a first product from the merchant, wherein a first purchase amount of the first product is less than the credit limit on the virtual credit card; and processing a first payment to the merchant for the purchase of the first product (abstract, figure 2A, 2D, column 6 lines 15-37).
With respect to claim 17, Peterson teaches the feature further comprising: receiving by the computer system from the customer at a second time a payment authorization for the virtual credit card to purchase a second product from the merchant, wherein the second time is later than the first time and wherein a second purchase amount of the second product is less than a remaining credit limit on the virtual credit card ; and processing a second payment to the merchant for the purchase of the second product (abstract and paragraph [0066]).
With respect to claim 18, Peterson teaches the feature, further comprising: receiving by the computer system from the customer at a time after expiration of the loan validity time period a payment authorization for the virtual credit card to purchase a third product from the merchant, wherein a third purchase amount of the third product is less than the credit limit on the virtual credit card; and rejecting the payment method based on the virtual credit card (abstract and paragraph [0066]).
With respect to claim 19, Dykstra teaches the feature, wherein executing the plurality of lender credit models comprises requesting credit information,
 and wherein the plurality of lender credit models are executed without contacting lenders associated with the lender approval models (abstract, column 6 lines 15-37), and 

With respect to claim 20, Dykstra teaches the feature, further comprising selecting a credit approval response by the credit broker application based on executing a credit broker rules set (abstract, column 6 lines 15-37 and claims 1-5).

Response to Arguments
Applicant's arguments filed on May 24, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that,
“The applied art, alone or in combination, does not teach or suggest executing, on the server, a plurality of lender approval models using the personal information for the customer as input to each lender approval model”.
	Examiner notes that, not only abstract and claims 1-5, but also column 6 lines 15-47 of Dykstra reference discloses the feature stating, 
“Each score model 180 will have a particular code which will correspond to a lender code, and could be a generic or custom model. As explained earlier, a particular lender may have developed a custom model based on its own empirical data. Once the score model code is determined, the application data is read at step 182 from the loan application database 108. At step 184, the appropriate score model 180 is accessed, and a first stage scoring takes place. In the first stage evaluation, the scoring is based on only the application data as it fits within the score model. The information is scored, and a numerical value is assigned. Next, the information used for custom scoring models as well as for other purposes. At step 188, the custom summary line provided with the credit report is input from the credit report database 160. Using the score model 180 and the credit report information, a second stage scoring takes place at step 190 and a numerical value is assigned. Then, at step 192, the two numerical values from the first and second stage scorings are added together to yield a single, total score. At step 194, a lender matrix database 196 is accessed and a loan value is assigned based on the score. Here, the potential borrower's income and score are compared to the loan matrix which is predetermined for a particular lender and used to determine the amount of the loan for which the potential borrower is qualified.”
Applicant also argues that, 
“The applied art, alone or in combination, does not teach or suggest that each lender
approval model is stored on the computer system in a byte code format”.
	Examiner notes that abstract and paragraph [0093] of Kurian reference teaches Java and the term was given broadest reasonable interpretation and examiner also notes that Java and Smalltalk code is typically stored in bytecode format, which is typically then JIT compiled to translate the bytecode to machine code before execution.
	Applicant also argues that, 
“The applied art, alone or in combination, does not teach or suggest evaluating, by a credit broker application executing on the server, the plurality of loan approvals based on a credit broker rule set and selecting, by the credit broker application, one of the loan approvals by the credit broker application based on the evaluating”.

“Each score model 180 will have a particular code which will correspond to a lender code, and could be a generic or custom model. As explained earlier, a particular lender may have developed a custom model based on its own empirical data. Once the score model code is determined, the application data is read at step 182 from the loan application database 108. At step 184, the appropriate score model 180 is accessed, and a first stage scoring takes place. In the first stage evaluation, the scoring is based on only the application data as it fits within the score model. The information is scored, and a numerical value is assigned. Next, the information used for scoring and the resultant score is stored in a credit scoring database 186 for later use as historical data for custom scoring models as well as for other purposes. At step 188, the custom summary line provided with the credit report is input from the credit report database 160. Using the score model 180 and the credit report information, a second stage scoring takes place at step 190 and a numerical value is assigned. Then, at step 192, the two numerical values from the first and second stage scorings are added together to yield a single, total score. At step 194, a lender matrix database 196 is accessed and a loan value is assigned based on the score. Here, the potential borrower's income and score are compared to the loan matrix which is predetermined for a particular lender and used to determine the amount of the loan for which the potential borrower is qualified.”

	Examiner notes no other remarks or arguments. Accordingly the rejection remains as is. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROKIB MASUD/Primary Examiner, Art Unit 3687